           Case 1:19-cv-11711-LJL Document 58 Filed 07/29/20 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


 ERIC FISHON, ALICIA PEARLMAN, and
 PATRICK YANG, individually and on behalf of all 1:19-cv-11711 (LJL)
 others similarly situated,
                                                 NOTICE OF VOLUNTARY
        Plaintiffs,                              DISMISSAL BY PLAINTIFF PATRICK
                                                 YANG, PURSUANT TO
    -v-                                          FED. R. CIV. P. 41

 PELOTON INTERACTIVE, INC.,

        Defendant.



        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Patrick Yang voluntarily

dismisses his claim against Defendant Peloton Interactive, Inc. without prejudice. Plaintiff Patrick

Yang’s voluntary dismissal of his claims without prejudice will not affect the claims of any proposed

class in this action, or the claims of any other Plaintiffs in this action.



Dated: July 29, 2020                              Respectfully submitted,


                                                  /s/ Aaron M. Zigler

                                                  Aaron M. Zigler
                                                  amz@kellerlenkner.com
                                                  Ashley C. Keller
                                                  ack@kellerlenkner.com
                                                  KELLER LENKNER LLC
                                                  150 North Riverside Plaza, Suite 4270
                                                  Chicago, Illinois 60606

                                                  Greg G. Gutzler
                                                  ggutzler@dicellolevitt.com
                                                  DICELLO LEVITT GUTZLER LLC
                                                  444 Madison Avenue, Fourth Floor
                                                  New York, New York 10022




                                                      1
Case 1:19-cv-11711-LJL Document 58 Filed 07/29/20 Page 2 of 3



                           Adam J. Levitt
                           alevitt@dicellolevitt.com
                           Adam Prom
                           aprom@dicellolevitt.com
                           DICELLO LEVITT GUTZLER LLC
                           Ten North Dearborn Street, Sixth Floor
                           Chicago, Illinois 60602

                           Attorneys for Plaintiffs and the Proposed Class




                              2
          Case 1:19-cv-11711-LJL Document 58 Filed 07/29/20 Page 3 of 3



                              CERTIFICATE OF SERVICE

        I, Aaron M. Zigler, caused the preceding document to be served on all appropriate parties on
July 29, 2020, via CM/ECF to the addresses listed here:


                                        Defense Counsel
                           Steven N. Feldman (sfeldman@hueston.com)
                                Shannon Coit (scoit@hueston.com)
                             Sourabh Mishra (smishra@hueston.com)
                              Annie N. Banks (abanks@hueston.com)
                                    HUESTON HENNIGAN LLP

                              Joshua D. Liston (jliston@blmllp.com)
                                 BEYS LISTON & MOBARGHA LLP

                                                             /s/ Aaron M. Zigler




                                                 3
